Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 6, 2022

                                     No. 04-22-00005-CV

                                          John DOE,
                                           Appellant

                                               v.

ROMAN CATHOLIC ARCHDIOCESE OF SAN ANTONIO, By and Through the Apostolic
 Administrator and Archbishop Gustavo Garcia-Siller and Archbishop Emeritus Patrick Flores,
 Their Predecessors and Successors, as Archbishop of the Roman Catholic Archdiocese of San
          Antonio, Father Jesus Armando Dominguez, and Father Virgilio Elizondo,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI08589
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER
       Appellant’s reply brief is due September 19, 2022. On September 2, 2022, appellant filed
an unopposed motion requesting a thirty-day extension of time to file its sealed reply brief. The
motion is GRANTED, and appellant is ORDERED to file his sealed reply brief no later than
October 19, 2022.

       It is so ORDERED on September 6, 2022.

                                                           PER CURIAM

       ATTESTED TO: __________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT